 

Exhibit 10.1

 

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT

 

This Employment Non-Compete, Non-Solicit and Confidentiality Agreement
(“Agreement”) is entered into between Citi Trends, Inc., including its
subsidiaries, affiliates, divisions, successors, and related entities
(“Company”), and David N. Makuen (“Employee”), as of February 17, 2020, to be
effective as of March 9, 2020 (the “Effective Date”).

 

For and in consideration of the mutual covenants and agreements contained
herein, including, but not limited to, Company agreeing to employ and/or
continuing to employ Employee, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree:

 

1.                  Employment; Scope of Services. As of the Effective Date,
Company shall employ and/or continue to employ Employee, and Employee shall be
employed and/or continue to be employed by Company, as Chief Executive Officer.
Employee shall use his/her best efforts and shall devote his/her full time,
attention, knowledge and skills to the faithful performance of his/her duties
and responsibilities as a Company employee. Employee shall have such authority
and such other duties and responsibilities as assigned by the Board of
Directors. Employee shall comply with Company’s policies and procedures, shall
conduct him/herself as an ethical business professional, and shall comply with
federal, state and local laws.

 

2.                  At-Will Employment. Nothing in this Agreement alters the
at-will employment relationship between Employee and Company or limits Company’s
right to alter or modify Employee’s job title or job duties and responsibilities
any time at Company’s discretion. Employment with Company is “at-will” which
means that either Employee or Company may terminate the employment relationship
at any time, with or without notice, with or without cause. The date of
Employee’s cessation of employment for any reason is the “Separation Date.”

 

3.                  Confidentiality.

 

(a)               Employee acknowledges and agrees that: (1) the retail sale of
value-priced/off-price family apparel is an extremely competitive industry; (2)
Company has an ongoing strategy for expansion of its business in the United
States; (3) Company’s major competitors operate throughout the United States and
some internationally; and (4) because of Employee’s position as Chief Executive
Officer, he/she will have access to, knowledge of, and be entrusted with, highly
sensitive and competitive Confidential Information and Trade Secrets (as defined
in subsection (b) below) of Company, including without limitation information
regarding sales margins, purchasing and pricing strategies, marketing
strategies, vendors and suppliers, plans for expansion and placement of stores,
and also specific information about Company’s districts and stores, such as
staffing, budgets, profits and the financial success of individual districts and
stores, which Company has developed and will continue to develop and the
disclosure or use of which would cause Company great and irreparable harm.

 



1

 

 

(b)               As used herein, “Confidential Information” means and includes
any and all Company data and information in any form whatsoever (tangible or
intangible) which: (1) relates to the business of Company, irrespective of
whether the data or information constitutes a “trade secret” (as defined below);
(2) is disclosed to Employee or which Employee obtains or becomes aware of as a
consequence of Employee’s relationship with Company; (3) has value to Company;
and (4) is not generally known to Company’s competitors. “Confidential
Information” includes (but is not limited to) technical or sales data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data and statements, financial plans and strategies,
product plans, sales or advertising information and plans, marketing information
and plans, pricing information, the identity or lists of employees, vendors and
suppliers of Company, and confidential or proprietary information of such
employees, vendors and suppliers. “Trade Secret” means any and all information,
knowledge or data in any form whatsoever, tangible or intangible, that is
considered a trade secret under applicable law. Employee acknowledges and agrees
that all Confidential Information and Trade Secrets are and remain the sole and
exclusive property of Company.

 

(c)               Employee agrees that he/she shall hold all Confidential
Information and Trade Secrets in strictest confidence, and that he/she shall
protect such Confidential Information and Trade Secrets from disclosure by or to
others. Employee further agrees that he/she shall not at any time (except as
authorized by Company in connection with Employee’s duties and responsibilities
as an employee): (1) disclose, publish, transfer, or communicate Confidential
Information or Trade Secrets to any person or entity, other than authorized
Company personnel; (2) use or reproduce Confidential Information or Trade
Secrets for personal benefit or for any purpose or reason other than furthering
the legitimate business interest of Company within the scope of Employee’s
duties with Company; or (3) remove or transfer any Confidential Information or
Trade Secrets from Company’s premises or systems (by any method or means) except
for use in Company’s business and consistent with Employee’s duties with the
Company. The foregoing covenants and obligations are in addition to, and do not
limit, any common law or statutory rights and/or protections afforded to
Company.

 

(d)               Employee acknowledges that Company has provided or will
provide Employee with Company property, including without limitation, employee
handbooks, policy manuals, price lists, financial reports, and vendor and
supplier information, among other items. Upon the Separation Date, or upon the
request of Company, Employee shall immediately deliver to Company all property
belonging to Company, including without limitation, all Confidential
Information, Trade Secrets, and any property related to Company, whether in
electronic or other format, as well as any copies thereof, then in Employee’s
custody, control, or possession. Upon the Separation Date, Employee shall
provide Company with a declaration certifying that all Confidential Information
and any other Company property have been returned to Company, that Employee has
not kept any copies of such items or distributed such items to any third party,
and that Employee has otherwise complied with the terms of Section 3 of this
Agreement.

 

(e)               Employee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret (as
defined in section 1839 of title 18, United States Code) that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. If Employee files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Employee may disclose the trade secret
to the attorney of Employee and use the trade secret information in the court
proceeding if Employee (A) files any document containing the trade secret under
seal; and (B) does not disclose the trade secret, except as permitted by court
order.

 



2

 

 

4.                  Covenant Not to Compete. Employee acknowledges and agrees
that Company has invested a great deal of time and money in developing
relationships with its employees, customers, and “Merchandise Vendors” (as
defined below). Employee further acknowledges and agrees that in rendering
services to Company, Employee has been, will be and will continue to be exposed
to and learn much information about Company’s business, including valuable
Confidential Information and Trade Secrets, the Company’s employees, and the
Company’s “Merchandise Vendors,” to which Employee would not have access if not
for Employee’s employment with Company and which it would be unfair to disclose
to others, or to use to Company’s disadvantage.

 

Employee acknowledges and agrees that the restrictions contained in this
Agreement are necessary and reasonable to protect Company’s legitimate business
interests in its Trade Secrets, valuable Confidential Information and
relationships and goodwill with its employees, customers, and “Merchandising
Vendors.” Employee further acknowledges that Employee’s skills, education and
training qualify Employee to work and obtain employment which does not violate
this Agreement and that the restrictions in this Agreement have been crafted as
narrowly as reasonably possible to protect Company’s legitimate business
interests in its Trade Secrets, valuable Confidential Information and
relationships and goodwill with its employees, customers, and “Merchandising
Vendors.”

 

In light of the foregoing, Employee agrees that he/she will not, at any point
during his/her employment with Company, work for or engage or participate in any
business, enterprise, or endeavor that in any way competes with any aspect of
Company’s business or that otherwise conflicts with Company’s interests. In
addition, for a period of one (1) year following the Separation Date, and
regardless of the reason for separation, Employee shall not, within any
geographic area in which Company does business at any time during Employee’s
employment with Company: (a) become employed by or work for a “Competitor” (as
defined below) in any position or capacity involving duties and/or
responsibilities which are the same as or substantially similar to any of the
duties and/or responsibilities Employee had with and/or performed for Company;
or (b) perform or provide any services which are the same as or substantially
similar to any of the services which Employee performed or provided for the
Company, for or on behalf of any Competitor. For purposes of this Section 4, the
term “Competitor” shall mean only the following businesses, commonly known as:
Cato, TJX (including without limitation TJMAXX and Marshalls), Burlington
Stores, Gabe’s/Rugged Wearhouse, and Ross Stores.

 

5.                  Covenant Not to Solicit. During Employee’s employment with
Company, and for a period of eighteen (18) months following the Separation Date,
and regardless of the reason for separation, Employee agrees not to solicit any
“Merchandise Vendors” (as defined below) for the purpose of obtaining
merchandise and/or inventory for or on behalf of any “Competitor” (as defined in
Section 4 of this Agreement). As used herein, “Merchandise Vendors” means and
includes any person or entity who/that has been a vendor or supplier of
merchandise and/or inventory to Company during the eighteen (18) months
immediately preceding the Separation Date or to whom/which Company is actively
soliciting for the provision of merchandise and/or inventory, and with
whom/which Employee had “material contact.” For purposes of this agreement,
“material contact” means contact between Employee and an existing or prospective
Merchandise Vendor: (a) with whom Employee dealt on behalf of Company within two
years prior to the date of Employee’s termination; (b) whose dealings with
Company were coordinated or supervised by Employee within two years prior to the
date of Employee’s termination; (c) about whom Employee obtained Confidential
Information in the ordinary course of business as a result of Employee’s
association with Company within two years prior to the date of Employee’s
termination; or, (d) who provides merchandise and/or inventory to Company, the
provision of which results or resulted in compensation, commissions, or earnings
for Employee within two years prior to the date of Employee’s termination.

 



3

 

 

Employee specifically acknowledges and agrees that, as Chief Executive Officer,
his/her duties include, without limitation, establishing purchasing and pricing
strategies and policies, managing sales margins, involvement in establishing and
maintaining vendor relationships, and having contact with and confidential
and/or proprietary information regarding Merchandise Vendors.

 

6.                  Covenant Not to Recruit Personnel. During Employee’s
employment with Company, and for a period of two (2) years following the
Separation Date, and regardless of the reason for separation, Employee will not:
(a) recruit or solicit to hire or assist others in recruiting or soliciting to
hire, any employee or independent contractor of Company; or (b) cause or assist
others in causing any employee or independent contractor of Company to terminate
his/her relationship with Company.

 

7.                  Severability. If any provision of this Agreement is held
invalid, illegal, or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially enforceable provisions to the extent enforceable,
shall be binding and remain in full force and effect. Further, each particular
prohibition or restriction set forth in any Section of this Agreement shall be
deemed a severable unit, and if any court of competent jurisdiction determines
that any portion of such prohibition or restriction is against the policy of the
law in any respect, but such restraint, considered as a whole, is not so clearly
unreasonable and overreaching in its terms as to be unconscionable, the court
shall enforce so much of such restraint as is determined to be reasonably
necessary to protect the legitimate interests of Company. Employee and Company
expressly agree that, should any court of competent jurisdiction find or
determine that any of the covenants contained herein are overly-broad or
otherwise unenforceable, the court may “blue-pencil,” modify, and/or reform any
such covenant (in whole or in part) so as to cure the over-breadth or to
otherwise render the covenant enforceable.

 

8.                  Survival of Covenants. All rights and covenants contained in
Sections 3, 4, 5, and 6 of this Agreement, and all remedies relating thereto,
shall survive the termination of this Agreement for any reason.

 

9.                  Binding Effect. The covenants, terms, and provisions set
forth in this Agreement shall inure to the benefit of and be enforceable by
Company and its successors, assigns, and successors-in-interest, including,
without limitation, any corporation, partnership, or other entity with which
Company may be merged or by which it may be acquired. Employee may not assign
Employee’s rights or obligations under this Agreement to any other party.

 



4

 

 

10.              Governing Law. All matters affecting this Agreement, including
the validity thereof, are to be subject to, and interpreted and construed in
accordance with, the laws of the State of Georgia applicable to contracts
executed in and to be performed in that State.

 

11.              No Interference with Rights. Employee understands, agrees and
acknowledges that nothing contained in this Agreement will prevent Employee from
filing a charge or complaint with, reporting possible violations of any law or
regulation, making disclosures to, and/or participating in any investigation or
proceeding conducted by, the National Labor Relations Board, Equal Employment
Opportunity Commission, the Securities and Exchange Commission, and/or any
governmental authority charged with the enforcement of any laws.

 

12.              Acknowledgment of Reasonableness/Remedies/Enforcement.

 

(a)               Employee acknowledges that: (1) Company has valid interests to
protect pursuant to Sections 3, 4, 5, and 6 of this Agreement; (2) the breach of
the provisions of Sections 3, 4, 5, or 6 of this Agreement would result in
irreparable injury and permanent damage to Company; and (3) such restrictions
are reasonable and necessary to protect the interests of Company, are critical
to the success of Company’s business, and do not cause undue hardship on
Employee.

 

(b)               Employee agrees that determining damages in the event of a
breach of Sections 3, 4, 5, or 6 by Employee would be difficult and that money
damages alone would be an inadequate remedy for the injuries and damages which
would be suffered by Company from such breach. Therefore, Employee agrees that
Company shall be entitled (in addition to any other remedies it may have under
this Agreement, at law, or otherwise) to immediate injunctive and other
equitable relief to prevent or curtail any such breach or threatened breach by
Employee. Employee and Company waive any requirement that a bond or any other
security be posted. Nothing in this Agreement shall prohibit Company from
seeking or recovering any legal or monetary damages to which it may be entitled
if Employee breaches any provision in this Agreement.

 

(c)               In the event Employee breaches this Agreement, Employee shall
be liable to Company for all costs of enforcement, including attorneys’ fees and
court costs, in addition to all other damages and redress available to Company
in equity or in law.

 

13.              Miscellaneous. This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior contracts, agreements, or
understandings between the parties which may have been entered into by Company
and Employee relating to the subject matter hereof , except for any severance
agreements or certain restricted stock award and stock option agreements, which
are to remain in full force and effect. This Agreement may not be amended or
modified in any manner except by an instrument in writing signed by both Company
and Employee. The failure of either party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision or the right of such party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach. All remedies are cumulative, including
the right of either party to seek equitable relief in addition to money damages.

 



5

 

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
AND KNOWS AND UNDERSTANDS ITS CONTENTS, THAT HE/SHE ENTERS INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, AND THAT HE/SHE INDICATES HIS/HER CONSENT BY SIGNING
THIS FINAL PAGE.

 

(SIGNATURES TO FOLLOW ON NEXT PAGE)

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year set forth below, to be effective as of the Effective
Date.

 

Citi Trends, Inc. /s/ David N. Makuen   Employee Name: David N. Makuen     By:
/s/ Peter R. Sachse   Date: February 17, 2020 Name: Peter R. Sachse   Title:
Interim Chief Executive Officer       Date: February 17, 2020  



 



7

 